Citation Nr: 0003604	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for burns of the face 
and neck.

3.  Entitlement to service connection for postoperative 
excision of lipoma of the thoracic spine.

4.  Entitlement to service connection for kyphoscoliosis of 
the thoracic spine.

5.  Entitlement to a compensable evaluation for status post 
simple linear fracture of the left parietal bone with no 
nerve or artery involvement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

At a hearing before the undersigned Board member at the RO in 
March 1999, the veteran's representative renewed a request on 
behalf of the veteran for service connection for ringing of 
the ears, headaches and organic brain syndrome (manifested by 
memory loss and difficulty concentrating) as residuals of 
concussion in service which had been raised at an RO hearing.  
Since the veteran is service-connected only for status post 
simple linear fracture of the left parietal bone with no 
nerve or artery involvement, the claims with respect to 
ringing in the ears and organic brain syndrome are not 
inextricably intertwined with the current appeal for a 
compensable evaluation.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  These claims are referred to the RO for appropriate 
action.  The headaches will be addressed in the current 
appeal.  




FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's bilateral hearing loss with his period of active 
service.

2.  There is no competent medical evidence linking any burns 
of the face and neck with the veteran's period of active 
service.

3.  The preponderance of the medical evidence shows that the 
veteran's lipoma of the thoracic spine was not related to an 
incident of active service.

4.  The preponderance of the medical evidence shows that the 
veteran's kyphoscoliosis of the thoracic spine was not 
related to an incident of active service.

5.  The medical evidence of record documents no objective or 
subjective impairment due to status post simple linear 
fracture of the left parietal bone.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for burns 
of the face and neck is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  A lipoma of the thoracic spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991).

4.  Kyphoscoliosis of the thoracic spine was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991).

5.  The criteria for a compensable evaluation for status post 
simple linear fracture of the left parietal bone have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.24a, Diagnostic Code 8045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. 
§ 1131 (West 1991).  To establish service connection, the 
veteran carries the burden of "submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  For a claim to be well-grounded, there must 
be (1) competent medical evidence of a current disability; 
(2) lay or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

The veteran's service medical records include an enlistment 
examination of September 1960 and a separation examination of 
March 1964.  Both of these examinations disclosed no physical 
defects or abnormalities, and reported the veteran's hearing 
as normal.  The records also show that the veteran was 
injured in May 1963 when he was struck in the back with a jet 
blast, causing him to fall and hit his head on the wing tank 
of another plane nearby.  He was rendered unconscious and 
subsequently complained of a generalized headache, pain in 
the right posterior scapular area, burning skin over the 
face, and a painful left shoulder.  Findings included blood 
about the nose, superficial erythema, abrasions over the 
zygomata, a contusion over the left axillary region, a 
friction burn to the left anterior axilla, and a small skin 
burn on the dorsum of the left wrist.  Neurological 
examination was entirely within normal limits.  An x-ray of 
the skull showed a linear fracture of the parietal bone.  The 
veteran was diagnosed with a cerebral concussion and a simple 
linear fracture of the left parietal bone with no artery or 
nerve involvement.

Private medical records from July 1991 show that the veteran 
underwent back surgery for decompression of T1 to T11 with 
removal of a fatty tumor and fusion of the midportion of the 
curve.  According to the pathology report, the fatty tissue 
was consistent with lipoma.  A May 1992 letter from Richard 
W. Ganzhorn, M.D., stated that the veteran had severe low 
back pain since 1987.  Dr. Ganzhorn believed that this pain 
was caused by severe degeneration at L5-S1.  A private 
audiogram performed in October 1995 documented the veteran's 
hearing as normal through 2000 Hertz, with moderate to 
profound sensorineural hearing loss at 3000 Hertz and above.

During a VA examination in May 1996, the veteran provided a 
history of exposure to sound blasts and concussion.  He 
complained of bilateral hearing loss with occasional 
tinnitus.  The veteran was diagnosed with high frequency 
moderate to severe sensorineural hearing loss.  During 
another VA examination that same month, the veteran reported 
that he had developed persistent back pain following his in-
service accident.  This pain interfered with ambulation, 
sitting, standing, and lifting.  The veteran also stated that 
he had developed upper back pain and dizziness in 1991 which 
was later determined to be due to a growth of the spine.  
Physical examination of the thoracic spine showed a midline 
scar and examination of the lumbar spine elicited tenderness 
to deep percussion over the spine.  No spasm, deformity, or 
postural abnormality was present.  An x-ray of the 
lumbosacral spine showed mild osteopenia, mild disc space 
narrowing, minimal osteophytes, slight facet sclerosis, and a 
slight leftward curvature.  The thoracic spine showed slight 
leftward curvature with mild kyphosis and diffuse 
osteophytes.  The examiner's impressions included mild 
kyphoscoliosis of the thoracic spine; history of lipoma of 
the thoracic spine, with well-healed scar; and history of 
face and neck burns with no residual scars.

A November 1996 letter from Christopher J. Gunnell, M.D., 
stated that there was ample evidence in medical literature 
that large lipomas could be caused by blunt trauma, such as 
the blow to the back which the veteran received in service.  
Further, the veteran's kyphoscoliosis of the thoracic spine 
may have been incurred or aggravated by the presence of the 
lipoma.  In support of his statement, Dr. Gunnell submitted 
several excerpts from medical literature.  This literature 
addressed lipomas of the oral cavity, hip, thigh and buttock 
area, elbows, rectum and spine.

A May 1997 opinion from a VA physician stated that the 
medical articles which Dr. Gunnell relied upon referred to 
lipoma-like lesions which were the result of blunt trauma, 
and that these lesions were pathologically different from 
true lipoma.  Further, the article regarding lipoma of the 
spine described these as congenital abnormalities unrelated 
to trauma.  The physician opined that he did not believe that 
the veteran's in-service injuries were in any way responsible 
for the spinal lipoma.

The veteran appeared for personal hearings before the RO in 
September 1997 and the undersigned Board Member in March 
1999.  He testified that his present symptomatology began 
after his accident aboard ship.  He stated that he was caught 
by a jet blast and hit his back when he was thrown into the 
wing tank of another aircraft.  He then fell to the ground 
and struck his head and ear and was rendered unconscious.  He 
also believed that he was burned while he was lying on the 
deck.  Following the accident, he was bleeding from the nose 
and ears, and had headaches and ringing of the ears.  He also 
believed that he had injured the left side of his back, had 
burns of the face and neck, and had more than one fracture of 
the skull.

He then experienced upper back pain for years, with tingling 
of the hands and passing out, before the lipoma was 
diagnosed.  His private doctor suggested that the lipoma was 
caused by trauma to the back.  He now had spasms and pain at 
the location where the lipoma was removed.  He also believed 
that his kyphoscoliosis was caused by the lipoma.  He stated 
that the service medical records were incorrect as to the 
description of the accident because he had impacted his back 
in the same area where the tumor later developed.

The veteran complained of tenderness, sensitivity, and hair 
loss of the face due to the previous burns.  He also claimed 
that he continued to have headaches and impairment of 
concentration and memory which affected his work.  As to his 
hearing loss, the veteran stated that he was exposed to a lot 
of aircraft noise on the flight deck in service.  He claimed 
that his hearing was not tested at discharge.  He believed 
that he had hearing loss and tinnitus at that time but did 
not complain because he wanted to be discharged.  The 
veteran's spouse testified that she had known him for twelve 
years and that he had headaches, hearing loss, and back 
problems.

In September 1999, the Board requested a medical specialist's 
opinion from the VA's Veterans Health Administration as to 
the etiology of the lipoma and kyphoscoliosis of the 
veteran's thoracic spine.  In response, a report was received 
in October 1999 from Puangpeth Jantra, M.D., whose opinion 
had been derived in consultation with Dr. George Cygulski, 
Neurosurgery.  Dr. Cygulski concluded that the veteran's 
lipoma was congenital and it was not at least as likely as 
not that the lipoma was related to the veteran's inservice 
injury.  Further, as to kyphoscoliosis of the thoracic spine, 
it was reported that a lipoma could cause kyphoscoliosis; 
however, as the lipoma was congenital in this instance, 
neither the lipoma nor kyphoscoliosis could be related to an 
incident of active service.

Analysis

A.  Bilateral Hearing Loss and 
Burns of the Face and Neck

The Board finds that the veteran has not provided any medical 
evidence relating his bilateral hearing loss with his period 
of active service.  The service medical records contain no 
complaints or findings related to hearing loss and the 
evidence of record does not establish a diagnosis of hearing 
loss until 1995, approximately 30 years following discharge 
from active duty.  The Board accepts that the veteran was 
exposed to aircraft noise during active service; however, 
absent a medical opinion relating the present hearing loss to 
that specific noise exposure, the claim is not well grounded.  
Finally, the veteran's opinion as to the etiology of his 
bilateral hearing loss is insufficient to meet the nexus 
requirement because, as a lay person, he is not competent to 
offer such an opinion.  Brewer v. West, 11 Vet.App. 228 
(1998).  Accordingly, service connection for bilateral 
hearing loss must be denied.

As to the veteran's claim of entitlement to service 
connection for burns of the face and neck, the Board observes 
that the service medical records do not document the 
occurrence of such burns.  The report of the accident 
describes only a friction burn of the left shoulder and a 
small burn of the left wrist.  Even accepting as true for 
purposes of well grounding the claim the veteran's 
contentions that he sustained such burns, he has presented no 
evidence of a current disability and no evidence relating a 
current disability to his period of active service.  The VA 
examination found no burn scarring, and while the veteran has 
testified to the presence of tenderness and hair loss, he has 
offered no medical documentation to support these complaints 
or link such conditions to burns in service.  Accordingly, 
the Board finds that the veteran's claim for service 
connection for burns of the face and neck must be denied as 
not well grounded.

The Board is not aware of any relevant evidence that may 
exist or could be obtained, which, if true, would make the 
veteran's claims well grounded.  McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  The Board does, however, view 
its discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims and to explain 
why his current attempt fails.  Robinette v. Brown, 8 
Vet.App. 69, 77-78 (1995).

B.  Postoperative Excision of Lipoma and
Kyphoscoliosis of the Thoracic Spine

As a preliminary matter, the Board finds that the veteran has 
presented well-grounded claims in that he has presented 
plausible claims, ones that are meritorious on their own, or 
capable of substantiation.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  The Board further finds that all 
facts have been fully developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for postoperative excision of a lymphoma or 
kyphoscoliosis of the thoracic spine.  The veteran has 
testified that he injured his back at the time of the in-
service accident and that the service medical records are 
inaccurate.  However, the service medical records contain 
substantial detail regarding the veteran's injuries at that 
time and they do not document any complaints or abnormal 
findings related to his back or more specifically to the 
thoracic spine associated with the injuries.  There is no 
documentation of impairment of the thoracic region of the 
spine until 1991.  The Board recognizes that Dr. Gunnell 
stated that blows to the back such as the veteran reportedly 
sustained in service can cause lipomas.  The Board may reject 
a claimant's medical evidence only on the basis of other 
independent medical evidence and not the Board's own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332, 339 (1995).  

The Board concludes in this case that Dr. Gunnell's opinion 
is outweighed by other evidence of record, including the 
opinions of several VA physicians.  Generally, medical 
opinions must be supported by clinical findings in the record 
and bare conclusions, even those made by a medical 
professional, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  See also 
Elkins v. Brown, 4 Vet. App. 474, 478 (1993) (a medical 
opinion based solely on a veteran's recitation of his own 
history, rather than on specific references to the veteran's 
medical and service history, is not probative).  

Although Dr. Gunnell referred to blunt trauma such as the 
blow to the back noted in the veteran's report of the 
accident, he did not refer to any particular evidence of 
injury to the thoracic spine.  The opinions of the VA 
physicians were based on a review of the medical records, 
including records from service, and supported by sound 
medical reasoning.  More importantly, even assuming that the 
jet blast was of such a nature to constitute blunt trauma to 
the back, the weight of the evidence is that the lipoma of 
the thoracic spine in this case was a congenital condition 
and not a result of trauma.  The VA physician who reviewed 
the articles in May 1967 specifically noted from article 
references that the lipoma-like lesions resulting from blunt 
trauma were pathologically different from true lipomata which 
are congenital abnormalities and unrelated to service.  A VA 
neurosurgeon who more recently reviewed the records concluded 
that the veteran's lipoma was congenital and unrelated to 
trauma.  

In other words, upon medical review, the treatise/journal 
evidence does not support the veteran's claim.  The Board may 
adopt a particular medical expert's opinion for its reasons 
and bases where the expert has fairly considered the material 
evidence of record that appears to support a claimant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Taking all these factors into consideration, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for postoperative excision of a lipoma and 
kyphoscoliosis of the thoracic spine.

II.  Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of presenting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, in a July 
1996 rating decision, the RO granted service connection for 
status post simple linear fracture of the left parietal bone 
with no nerve or artery involvement, and assigned a 
noncompensable evaluation effective from October 1995.  The 
RO noted in the decision that even though there was no 
evidence of any current residuals of the fracture, "it is 
current VA policy to award service relationship for any 
historical fracture."

The veteran filed a Notice of Disagreement to the July 1996 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  VA has a duty to assist the veteran in 
the development of facts pertinent to that claim.  See 
Fenderson v. West, 12 Vet.App. 119 (1999) (applying duty to 
assist under 38 U.S.C.A. § 5107(a) to initial rating claims); 
cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (increased 
ratings claims).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet.App. 119 (1999), citing Goss v. Brown, 9 Vet.App. 109, 
114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (1998) (ratings to be assigned in the light of the 
whole recorded history).

The veteran has been assigned a noncompensable evaluation for 
status post simple linear fracture of the left parietal bone 
with no nerve or artery involvement.  The disability was 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).  
Under this Code, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, and facial nerve 
paralysis, following trauma to the brain, will be rated under 
the Diagnostic Codes specifically addressing those 
disabilities.  Purely subjective complaints, such as 
headaches, dizziness, and insomnia, recognized as symptomatic 
of brain trauma, will be rated at a maximum of 10 percent 
pursuant to Diagnostic Code 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).

The record does not include any objective evidence of 
disability related to residuals of the left parietal bone 
fracture.  During the VA examination of May 1996, the veteran 
did not complain of any symptoms related to his previous 
skull fracture.  The radiologic report of the skull showed no 
evidence of fracture, neurological findings were entirely 
normal, and no abnormality related to the veteran's history 
of a skull fracture was noted.  In addition, the record 
contains no medical evidence related to the skull fracture 
for the approximately 30 years since the veteran's discharge 
from active service.  

The Board recognizes that a rating of 10 percent may be 
assigned under Code 8045 for purely subjective complaints 
such as headaches.  But it this case it is apparent that the 
grant of service connection was limited to the "historical 
fracture" in the left parietal bone itself with no other 
involvement.  Loss of parts of the skull are evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5296, but the minimum 
compensable rating contemplates actual loss of part of the 
skull which is not present in this case.  Under the 
circumstances, without any medical evidence associating any 
current headaches with the left parietal bone fracture in 
this case or skull loss, a compensable rating is not 
warranted.  The other claimed residuals of a concussion, as 
noted in the Introduction to this decision, have not been 
service connected and are for further attention by the RO.












ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for burns of the face and neck is denied.

Service connection for postoperative excision of lipoma of 
the thoracic spine is denied.

Service connection for kyphoscoliosis of the thoracic spine 
is denied.

A compensable evaluation for status post simple linear 
fracture of the left parietal bone with no nerve or artery 
involvement is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

